Exhibit 10.5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

SECOND DEFENITIVE LICENSE AGREEMENT

This SECOND DEFENITIVE LICENSE AGREEMENT (the “Agreement”) is made as of
October 1st, 2013 (the “Effective Date”) by and between Epirus
Biopharmaceuticals, Inc., a company incorporated under the laws of Delaware,
USA, having its principal place of business located at 699 Boylston Street,
Boston MA 02166, USA, (“Epirus”) and Bioceros Holding BV, a limited liability
company incorporated under the laws of the Netherlands having its principal
place of business located at Yalelaan 46, 3584 CM Utrecht, the Netherlands,
(“Bioceros”). Epirus and Bioceros are each referred to herein by name or,
individually, as a “Party” or, collectively, as “Parties.”

BACKGROUND

WHEREAS, Bioceros owns certain proprietary cell lines producing biosimilar
monoclonal antibodies to Adalimumab;

WHEREAS, Epirus desires to obtain a non-exclusive license or option under, and
access to, such cell lines, all on the terms and conditions herein;

WHEREAS, Bioceros desires to grant such license to Epirus and desires to provide
access to such cell lines to Epirus, all on the terms and conditions herein; and

WHEREAS, Epirus and Bioceros are Parties to a License Agreement dated as of
April 10, 2013 (the “First License Agreement”); and

WHEREAS, Epirus and Bioceros are Parties to a Term Sheet dated as of [***] (the
“Term Sheet”) which contains certain binding diligence and payment obligations
on the Parties regarding the Asset (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein below and other consideration, the receipt and sufficiency of which is
hereby acknowledged, Epirus and Bioceros hereby agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, capitalized terms shall have the meanings indicated
in this Article 1 or as specified elsewhere in this Agreement:

1.1 “Affiliate” means, with respect to any Person, any other Person that is
controlled by, controls, or is under common control with such first Person, as
the case may be. For purposes of this Section 1.1, the term “control” means
(a) direct or indirect ownership of fifty percent (50%) or more of the voting
interest in the entity in question, or fifty percent (50%) or more interest in
the income of the entity in question; provided, however, that if Applicable Law
requires a minimum percentage of local ownership of greater than fifty percent
(50%), control will be established by direct or indirect beneficial ownership of
one hundred percent (100%) of the maximum ownership percentage that may, under
such Applicable Law, be owned by foreign



--------------------------------------------------------------------------------

interests, or (b) possession, directly or indirectly, of the power to direct or
cause the direction of management or policies of the entity in question (whether
through ownership of securities or other ownership interests, by contract or
otherwise).

1.2 “Applicable Law” means, individually and collectively, any and all laws,
ordinances, orders, rules, rulings, directives and regulations of any kind
whatsoever of any governmental, court or Regulatory Authority within the
applicable jurisdiction.

1.3 “Asset” means, as of the Effective Date, (a) [***] cell lines producing
biosimilar monoclonal antibodies to Adalimumab; (b) unmodified descendants of
those cell lines; (c) unmodified subunits of (a) or (b), including without
limitation subclones, purified or fractionated subsets thereof; and (d) material
that contains or incorporates any of the above.

1.4 “Bioceros [***]” means Bioceros’ proprietary [***] cell line platform,
together will all inventions, tangible materials, associated know how, data and
other information (and all Intellectual Property Rights associated therewith)
that are developed by Bioceros before the Effective Date or thereafter, to the
extent they relate to the [***] and are [***]. Bioceros [***] shall not include
Bioceros Foreground.

1.5 “Bioceros Foreground” shall mean inventions, tangible materials, associated
know how, data, and other information, whether or not patentable, that are
generated under this Agreement solely by employees, agents or consultants of
[***] and solely relating to [***] of the [***], but not related to any [***]
and/or [***].

1.6 “Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in the State of New York, U.S.A., or the Netherlands
are authorized or obligated by Applicable Laws to close.

1.7 “cGMP” means current Good Manufacturing Practices for the manufacture of
human pharmaceutical products as are required by applicable Regulatory
Authorities or Applicable Law Worldwide. In the United States, cGMP shall be as
set forth in 21 C.F.R. Parts 210, 211,610 and 611 as may be amended or
supplemented, and the related regulations and FDA guidance documents in effect
from time to time.

1.8 “cGMP Compliance” or “cGMP Compliant” means, with respect to a Product, that
at least one facility in which such Product is Manufactured for
Commercialization by Epirus or its Affiliates or sublicensees in the Territory
has been deemed by any applicable Regulatory Authority in the Territory to be
compliant with the cGMP standards applied by such Regulatory Authority. For
example, a facility shall be deemed to be compliant with cGMP standards (a) in
the United States, if a No Action Indicated (“NAI”) District Decision Type has
been assigned to the Product manufacturing operations in connection with the
FDA’s pre-approval inspection for the Product as reflected in either a No Action
Letter or the facility’s Establishment Inspection Report (“EIR”) and confirmed
as “Final Decision” by the appropriate District unit, and (b) in the EU, if the
EU or European Economic Area national competent Regulatory Authority responsible
for carrying out the inspection has issued a GMP certificate for such facility.

1.9 “Commercialization” or “Commercialize” means, with respect to a Product, any
and all activities directed to the marketing, advertising, promotion, offering
for sale, selling,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

distribution, and post market surveillance (including without limitation
clinical trials commenced following Regulatory Approval for the purpose of
marketing the Product and not conducted as a condition of obtaining Regulatory
Approval), importing into or exporting within the Territory such Product for
sale, interacting with Regulatory Authorities, and tendering and negotiating
contracts with permitted sublicensees or permitted subcontractors regarding the
foregoing.

1.10 “Commercially Reasonable Efforts” means, with respect to each Party,
commercially reasonable efforts in accordance with the business, legal, medical,
and scientific judgment of a similarly situated company, and in accordance with
the efforts and resources a similarly situated company would use for a product
owned by it or to which it has rights, which is of similar market potential, at
a similar stage in its product life, taking into account the competitiveness of
the marketplace, the proprietary position of the product, the regulatory
structure involved, the profitability of the product, and other relevant
factors.

1.11 “Confidential Information” means any information of a confidential and
proprietary nature, including but not limited to Know-How, information,
invention disclosures, Patent applications, proprietary materials and/or
technologies, economic information, business or research strategies, purchase
orders (and any information included therein), trade secrets, and material
embodiments thereof, disclosed by a Party to the other Party and characterized
to the receiving Party as confidential.

1.12 “Develop” or “Development” means all pre-clinical, clinical, and regulatory
activities relating to obtaining Regulatory Approval of a Product undertaken
prior to Commercialization (or following Commercialization as a condition to
obtaining Regulatory Approval), excluding Manufacturing. Development includes,
for example, non-clinical studies, including without limitation non-human animal
testing and toxicology studies, clinical studies, regulatory affairs activities,
and the equivalent in the Territory of U.S. post-approval commitment studies and
risk evaluation and mitigation strategies program.

1.13 “Dollar” or “$” means the lawful currency of the United States.

1.14 “EMA” means the European Medicines Agency, and any successor thereto.

1.15 “EU” means the European Union, as it exists from time to time.

1.16 “FDA” means the United States Food and Drug Administration, and any
successor thereto.

1.17 “Field” means any and all fields.

1.18 “First Commercial Sale” means, with respect to the Product, the first sale
of such Product by Epirus or its Affiliates or sublicensees to a Third Party in
a bona fide arms-length transaction in any country in the Territory after all
applicable required Regulatory Approvals have been granted by the applicable
Regulatory Authority in such country.

1.19 “In Market, For Market Program” means a partnership, joint venture or other
relationship between Epirus and a third party in a specified country or
countries for purposes of manufacturing and commercializing biopharmaceutical
products, where Epirus may participate

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

in the structure, management and/or economic risk and benefit of such
partnership, joint venture or other relationship. In the event that Epirus
participation the structure, management and or economic risk/benefit is [***]
then Epirus shall [***].

1.20 “Initial Information” means information about the Adalimumab Product and
the applicable [***], including without limitation, (a) a [***] of the
Adalimumab Product, and (b) confirmation that there is [***] present at Bioceros
for the [***] for the [***], that Epirus shall have access to [***].

1.21 “Inventions” means any and all inventions conceived or reduced to practice
by or on behalf of either Party, its Affiliates or sublicensees in the course of
activities performed under or contemplated by this Agreement.

1.22 “Know-How” means technical information and know-how, including without
limitation, ideas, inventions, discoveries, concepts, formulas, practices,
procedures, processes, methods, materials, knowledge, know-how, trade secrets,
technology, designs, drawings, computer programs, skill, experience, documents,
results, clinical and regulatory strategies, test data, including without
limitation pharmacological, toxicological and clinical data, analytical and
quality control data, manufacturing data and descriptions, Patent and legal
data, market data, financial data or descriptions, assay protocols, chemical
formulas, sequence listings, specifications, and the like, in written,
electronic or other form, now known or hereafter developed, whether or not
patentable.

1.23 “Licensed Technology” means the Asset and all intellectual property rights
that are owned or controlled by Bioceros as of the Effective Date or during the
Term that cover the composition of matter, manufacture, use or importation of
the Asset, including any related Know-How and Patents.

1.24 “Manufacture” or “Manufacturing” means all manufacturing activities
undertaken with respect to Products in support of clinical and commercial supply
of Product, as applicable, including without limitation fill and finish
operations comprising, for example, sterilization, lyophilization, packaging,
labeling, quality control, quality assurance, and release.

1.25 “MHLW” means the Japanese Ministry of Health, Labor and Welfare and any
successor thereto.

1.26 “Net Sales” means the [***] sales of each Product in the Territory by
Epirus and its Affiliates and sublicensees to Third Party in bona fide arm’s
length transactions, less the following deductions allowed and taken by Third
Parties and not otherwise recovered by or reimbursed to Epirus and its
Affiliates and sublicensees: (a) freight, insurance and other transportation
charges to the extent added to the sales price and set forth separately as such
on the total amount invoiced; (b) any sales, use, value-added, excise taxes
and/or duties or allowances on the selling price of the Product which fall due
and are paid as a consequence of such sale; (c) chargebacks, trade, quantity and
cash discounts and rebates actually allowed and taken to the extent customary in
the trade, including without limitation governmental rebates; and (d) allowances
or credits, including without limitation allowances or credits to customers on
account of rejection, defects or returns of the such Products or because of a
retroactive price

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

reduction, and such other deductions actually taken by customers that are
customary in the trade. Net Sales shall not include a sale or transfer of
Products to an Affiliate or sublicensee or if done for clinical, regulatory or
governmental purposes where no consideration is received, but the resale by such
Affiliate or sublicensee shall be included in Net Sales of such Product.

1.27 “Patents” means all: (a) United States and foreign patents,
re-examinations, reissues, renewals, extensions and term restorations,
inventors’ certificates and counterparts thereof; and (b) pending applications
for United States and foreign patents, including, without limitation,
provisional applications, continuations, continued prosecution, divisional and
substitute applications, and counterparts thereof.

1.28 “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization or government or
political subdivision thereof.

1.29 “Product” means any antibody product (including, without limitation,
fragments thereof) produced by Epirus, its Affiliates or sublicensees from the
Asset.

1.30 “Regulatory Approval” means all approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations by any
Regulatory Authority, necessary for the Manufacture and sale of the Product in a
regulatory jurisdiction in the Territory.

1.31 “Regulatory Authority” means any national or supranational governmental
authority, including the FDA, EMA, or MHLW, or any successor agency thereto,
that has responsibility in countries in the Territory over the Development,
Manufacturing and/or Commercialization of a Licensed Product.

1.32 “Regulatory Filing” means any and all Regulatory Approval applications and
other regulatory applications, filings, approvals and associated correspondence
required to Develop, Manufacture, Commercialize, and import Products in, or
into, each country or jurisdiction in the Territory.

1.33 “Reporting Period” shall have the meaning set forth in Section 5.1.

1.34 “Territory” means worldwide without the country of Japan.

1.35 “Third Party” means any Person other than Epirus, Bioceros, or any
Affiliate of either Epirus or Bioceros.

1.36 “[***]” An [***], which is [***] and after [***] after bringing the [***]
in a [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE 2

LICENSES AND TECHNOLOGY TRANSFER

2.1 License Grants to Epirus.

(a) Licensed Technology. Bioceros hereby grants to Epirus and its Affiliates a
non-exclusive, non-transferable (except as provided in Section 14.3), right and
license, with the right to grant sublicenses in accordance with Section 2.1(b),
under the Licensed Technology, to make, have made, use, have used, offer for
sale, have offered for sale, sell, have sold, import and have imported the
Products in the Territory and the Field.

(b) Sublicenses. The rights and license granted pursuant to Section 2.1(a), as
applicable, include the right to grant sublicenses [***], including without
limitation, partners in Epirus’s In Market, For Market Program, pursuant to a
binding written agreement between Epirus and such sublicensee that is consistent
with the terms and conditions of this Agreement.

2.2 Materials Delivery; Technology Transfer.

(a) Within [***] after receipt of the License Issuance Fee pursuant to
Section 4.1 by Bioceros, utilizing Bioceros’ usual and customary means of
shipment of similar materials, shall deliver to Epirus Viable Cells of the Asset
[***] cell line and related Know-How, including without limitation reasonable
written documentation with respect to the transport, storage and use of the
Asset and safety information thereto; provided, however, that [***] for its
[***] with the [***] of any such samples.

(b) For purposes of this Agreement, Epirus shall be deemed to have received the
Asset upon receipt by Epirus and/or its Affiliates of all of the materials to be
delivered at the facility or facilities designated in writing by Epirus to
Bioceros.

2.3 No Other Rights. Epirus and Bioceros each acknowledge that the rights and
licenses granted under this Article 2 and elsewhere in this Agreement are
limited to the scope expressly granted. Accordingly, except for the rights
expressly granted under this Agreement, no right, title, or interest of any
nature whatsoever is granted whether by implication, estoppel, reliance, or
otherwise, by either Party to the other Party. All rights with respect to
technology, Patents or other intellectual property rights that are not
specifically granted herein are reserved to the owner thereof.

ARTICLE 3

INFORMATION

3.1 Initial Information. The Parties hereby acknowledge and agree that Bioceros
has provided the Initial Information with respect to the Asset.

3.2 Warranty. In the event that the Initial Information is not fully supported
prior to the Effective Date, then Bioceros shall provide access to any
additional information necessary for such full support within [***] after the
Effective Date.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE 4

CONSIDERATION

4.1 License Issuance Fee. In partial consideration for the rights, options and
licenses granted to Epirus hereunder with respect to the Asset, Epirus shall,
within [***] after the Effective Date, pay to Bioceros a one-time
non-refundable, up-front payment of [***] Dollars ($[***]) and within [***]
after the Effective Date, pay to Bioceros a one-time non-refundable, up-front
payment of [***] Dollars ($[***]). Upon receipt by Bioceros of the first payment
of [***] Dollars ($[***]), Bioceros will ship on behalf of Epirus the Product to
[***] (with offices at [***]) for [***]. Data resulting from these assays will
be [***] within [***] after the Effective Date. For the avoidance of doubt,
Epirus is the owner of a license under Article 2 [***]. [***] Epirus nor its
Affiliates is [***].

4.2 License Maintenance Fees. In partial consideration for the rights and
licenses granted to Epirus hereunder, Epirus shall pay to Bioceros during the
Term the fees described in Sections 4.2(a) and 4.2(b) below.

(a) [***]. Epirus shall pay to Bioceros [***] fee of [***] Dollars ($[***]),
such [***] to commence as of the first year anniversary of the Effective Date of
this Agreement, and to be paid on each anniversary date thereafter until Epirus
has [***] with respect to [***] produced from the [***].

(b) [***]. Epirus shall pay to Bioceros [***] of [***] Dollars ($[***]) for
[***], such [***] to commence, on a [***], as of the first year anniversary of
the date upon which the [***] is first [***] by or on behalf of Epirus in a
[***], and to be paid on each anniversary date thereafter during the Term.

(c) Epirus shall notify Bioceros in writing within [***] after Epirus or any of
its Affiliates or sublicensees achieves eGMP Compliance with respect to a
Product.

4.3 Milestone Payments. In partial consideration for the rights and licenses
granted to Epirus hereunder, Epirus shall pay to Bioceros upon [***] of the
[***] from the [***] in the [***], the one-time payment of [***] Dollars
($[***]).

Epirus shall notify Bioceros promptly after the achievement of each milestone
event specified in the table above, and Bioceros may issue an invoice to Epirus
for the applicable milestone payment. Epirus shall pay to Bioceros the
applicable milestone payment within [***] after achievement of the applicable
milestone event.

4.4 Royalty Payments. In partial consideration for the rights and licenses
granted to Epirus hereunder, Epirus shall pay to Bioceros, on a
Product-by-Product basis, during the period beginning on the date of the First
Commercial Sale of each Product and ending ten (10) years after such date (the
“Royalty Period”), royalties based on aggregate Net Sales of all Products at a
rate of [***] percent ([***]%) of such aggregate Net Sales, provided that during
the Royalty Period, Epirus shall pay a minimum of [***] Dollars ($[***]) [***]
and a maximum of-[***] Dollars ($[***]) [***] for each Reporting Period pursuant
to this Section 4.4, aggregated across all Products.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE 5

PAYMENT AND REPORTS

5.1 Royalty Reports. Commencing after the First Commercial Sale of the first
Product, within [***] after the end of each calendar year, Epirus shall pay to
Bioceros the royalty fees payable for the preceding calendar year (the
“Reporting Period”) pursuant to Section 4.4 and shall provide a report showing,
on a Product-by-Product basis:

(a) the [***] and the Net Sales during such Reporting Period, including without
limitation the specific deductions applied in the calculation of such Net Sales
amounts;

(b) the royalties payable in Dollars which shall have accrued hereunder with
respect to such Net Sales; and

(c) the rate of exchange used by Epirus in determining the amount of Dollars
payable hereunder.

If no royalty or other payment is due for any Reporting Period, Epirus shall so
report. Epirus shall keep, and shall require its Affiliates and sublicensees to
keep (all in accordance with US GAAP), complete and accurate records in
sufficient detail to properly reflect the Net Sales and to enable the royalties
payable hereunder to be determined for a period of at least [***] or as
otherwise necessary to permit the audits contemplated under Section 5.6.

5.2 Sublicensing. In the event that Epirus grants a sublicense under Section 2.1
(b) to a sublicensee to offer to sell or sell any Products in the Territory,
Epirus shall procure that such sublicense requires such sublicensee to account
for and report its Net Sales of such Products on the same basis as if such sales
were Net Sales of such Products by Epirus, and Epirus shall pay royalties on
such sales as if the Net Sales of such sublicensee were Net Sales of Epirus.

5.3 Currency and Mechanism of Payment.

(a) All payments to be made under this Agreement shall be made in Dollars. Net
Sales made in foreign currencies shall be converted into Dollars using the [***]
for each of the twelve calendar months included in the Reporting Period in which
such Net Sales were made.

(b) All payments due to Bioceros under this Agreement shall be made by wire
transfer or electronic fund transfer to the credit and account of Bioceros as
follows, unless otherwise indicated by Bioceros in an invoice or other writing:

ING bank in Amsterdam, the Netherlands

Bank Identification Code (BIC): INGBNL2A

Account in the name of Bioceros, Utrecht, the Netherlands

Account Number: [***]

International Bank Account Number (IBAN): [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5.4 Accounting.

(a) Epirus shall determine Net Sales with respect to the Products using its
standard accounting procedures, consistent with US GAAP in effect in the country
in which such Net Sales were made.

(b) In the event of the payment or receipt of [***] in connection with the
performance of activities under this Agreement, Epirus shall [***], including
without limitation Epirus’ [***] of the [***] and the basis therefor. Such
transaction shall be [***] on a [***], as [***] by the [***].

5.5 Withholding Tax. All fees and amounts mentioned in this Agreement are [***].
Epirus shall make all payments from an US bank account to Bioceros under this
Agreement without deduction or withholding for taxes except to the extent that
any such deduction or withholding is required by Applicable Law in effect at the
time of payment. Any tax required to be withheld on amounts payable under this
Agreement shall promptly be paid by Epirus on behalf of Bioceros to the
appropriate governmental authority, and Epirus shall furnish Bioceros with proof
of payment of such tax. Any such tax required to be withheld will be borne by
Bioceros. Each Party will cooperate with respect to all documentation required
by any taxing authority or reasonably requested by Epirus to secure a reduction
in the rate of applicable withholding taxes.

5.6 Audit Request. Bioceros shall, at its expense (except as provided below),
have the right to audit during regular business hours the books and records
maintained by Epirus to determine, with respect to any Reporting Period, the
accuracy of any report or payment made under this Agreement in the [***]. If
Bioceros desires to audit such records, it shall engage an independent,
certified public accountant reasonably acceptable to Epirus to examine such
records under conditions of confidentiality. Such accountant shall be instructed
to provide to Bioceros a report verifying any report made or payment submitted
by Epirus during such period, but shall not disclose to Bioceros any
Confidential Information of Epirus not necessary therefor. The expense of such
audit shall be borne by Bioceros; provided, however, that, if an error of more
than [***] percent ([***]%) is discovered, then such expenses shall be paid by
Epirus. If such accountant concludes that additional payment amounts were owed
to Bioceros during any period, Epirus shall pay such payment amount (including
without limitation interest thereon pursuant to Section 5.7 from the date such
amounts were payable) within [***] after the date Bioceros delivers to Epirus
such accountant’s written report so concluding, unless Epirus notifies Bioceros
of any dispute regarding the audit and commences proceedings under ARTICLE 13
within [***] after delivery of such accountant’s report (in which case the
payment shall be delayed until conclusion of the proceeding). Such auditors
shall not be paid on a contingency basis.

5.7 Interest. In the event of any late payment under this Agreement, such
payment shall accrue interest at a rate of [***] percent ([***]%) per month
(whereby a part of a month shall be considered an entire month), or the maximum
applicable legal rate if less than [***] percent ([***]%) per month, calculated
based on the total number of days payment is delinquent.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE 6

DEVELOPMENT AND REGULATORY MATTERS

6.1 Development, Manufacturing and Commercialization. Epirus shall be solely
responsible, at its sole cost and expense, for all Development, Manufacturing
and Commercialization activities with respect to the Licensed Technology and
Products in the Territory and the Field.

6.2 Efforts. Epirus shall use Commercially Reasonable Efforts to Develop and
Commercialize Products in the Territory and the Field. Epirus shall be
responsible for the efforts of a partnership, joint venture or other
relationship within the In Market, For Market Program.

6.3 Regulatory Filings.

(a) Epirus shall be solely responsible, at its sole cost and expense, for
preparing and filing any and all Regulatory Filings and Regulatory Approvals
relating to the Licensed Technology and Products in the Territory and the Field.

(b) Epirus shall file and be the owner of any and all Regulatory Filings and
Regulatory Approvals covering the Products in the Territory and the Field, and
shall be responsible for all interactions with Regulatory Authorities relating
thereto.

6.4 Subcontracting. Subject to Section 2.1(b), Epirus may perform any of its
Development, Manufacturing and Commercialization activities with respect to the
Licensed Technology and Products through subcontracting to a Third Party
contractor or contract service organization, provided that any such Third Party
subcontractor to whom Epirus discloses Confidential Information of Bioceros has
entered into an appropriate written agreement obligating such Third Party to be
bound by obligations of confidentiality and restrictions on use of such
Confidential Information that are no less restrictive than the obligations in
ARTICLE 8.

6.5 Communication with Regulatory Authorities. Epirus shall be responsible for
reporting all adverse events and handling all complaints and communications
(including without limitation with Regulatory Authorities) relating to the
Products in the Territory and the Field.

ARTICLE 7

INTELLECTUAL PROPERTY

7.1 Existing Intellectual Property. Except as otherwise expressly set forth in
this Agreement, neither Party grants any right, title, or interest in any
Patent, Know-How or other intellectual property right controlled by such Party
to the other Party.

7.2 Ownership.

(a) Ownership of Inventions. Ownership of all Inventions shall be determined in
accordance with U.S. patent laws pertaining to inventorship. For clarity,
(a) all Inventions made, conceived, reduced to practice, or otherwise discovered
solely by employees, independent contractors, or agents of either Epirus or
Bioceros, or their

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

respective Affiliates or sublicensees, shall be solely owned by such Party, and
(b) all Inventions made, conceived, reduced to practice, or otherwise discovered
by employees, independent contractors, or agents of [***], shall be owned [***].
Each Party may [***] resulting from [***] and [***].

(b) Ownership of Platform. All right, title and interest in the Bioceros [***]
shall remain with Bioceros. All [***] that solely relate to the Bioceros [***]
or [***] thereof, and which are not [***], and/or [***] therefrom, will solely
vest in [***] and will be considered [***]. [***] hereby grants to [***] an
exclusive, perpetual, irrevocable, sublicenseable (through multiple tiers),
royalty-free license under any and all such [***], and any and all intellectual
property rights therein, to [***] and have [***] in the [***] and the [***].

7.3 Patent Filings.

(a) Solely Owned Inventions. Each Party shall have sole discretion and
responsibility, at its sole cost and expense, to prepare, file, prosecute, and
maintain any and all Patents claiming solely Inventions that it owns, and shall
be responsible for related interference proceedings.

(b) Opt-In Rights. If Bioceros elects, in any country in the Territory, not to
file or not to continue to prosecute and thereby abandon a Patent within the
Licensed Technology, or not to maintain and thereby abandon such a Patent, in
each case [***], then Bioceros shall notify Epirus not less than [***] before
any relevant deadline, and thereafter Epirus shall have the right, but not the
obligation, to pursue, at Epirus’ sole expense and in Epirus’ sole discretion,
preparation, filing, prosecution, and maintenance of such Patent; provided,
however, that Epirus provides Bioceros with copies of all documents proposed to
be submitted to the relevant government authority at least [***] prior to the
proposed submission date.

(c) [***]. Epirus shall have sole discretion and responsibility, but not the
obligation, to prepare, file, prosecute, and maintain any and all Patents
claiming [***] other than those considered [***] pursuant to Section [***] (the
“[***]”), and shall be responsible for related interference proceedings. The
Parties shall [***] of the preparation, filing, prosecution, and maintenance of
all [***], provided that Bioceros may elect [***] for any [***]. If Bioceros so
elects, it shall so notify Epirus in writing, in which case Epirus may proceed
with respect to such [***] and at [***]. In such case, Bioceros shall [***] in
and to such [***].

ARTICLE 8

CONFIDENTIALITY

8.1 Confidentiality; Exceptions. Except to the extent expressly authorized by
this ARTICLE 8 or otherwise agreed in writing, each Party hereby agrees that,
during the Term and for [***] thereafter, it shall keep confidential and shall
not publish or otherwise disclose or use for any purpose other than as
explicitly provided for in this Agreement any Confidential Information of the
other Party. Notwithstanding the foregoing, any Confidential Information that

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

constitutes a trade secret shall not be subject to such [***] term, but shall
continue to be subject to the obligations of confidentiality and non-use set
forth in this Agreement for as long as such trade secret remains confidential.
The terms and conditions of this Agreement shall be deemed to be Confidential
Information of each Party. Notwithstanding the foregoing, a Party’s obligations
under this ARTICLE 8 shall not apply to Confidential Information that such Party
can demonstrate by contemporaneous written records:

(a) is already lawfully known to such Party, other than under an obligation of
confidentiality at the time of disclosure by the other Party as evidenced by
written records kept in the ordinary course of business, or other documentary
proof of actual use by such Party;

(b) is generally available to the public or otherwise part of the public domain
at the time of its disclosure to such Party;

(c) becomes generally available to the public or otherwise part of the public
domain after its disclosure to such Party and other than through any act or
omission of such Party or its Affiliates in violation of this Agreement;

(d) is independently developed by such Party as demonstrated by documented
evidence prepared contemporaneously with such independent development; or

(e) is lawfully disclosed to such Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation not to disclose such
information to others;

8.2 Degree of Care; Permitted Use. Each Party shall take reasonable steps to
maintain the confidentiality of the Confidential Information of the other Party,
which steps shall be no less protective than those steps that such Party takes
to protect its own confidential information and materials of a similar nature,
but in no event less than a reasonable degree of care. Neither Party shall use
or permit the use of any Confidential Information of the other Party except for
the purposes of carrying out its obligations or exercising its rights under this
Agreement, and neither Party shall copy any Confidential Information of the
other Party except as may be reasonably useful or necessary for such purposes.
All Confidential Information of a Party, including without limitation all copies
and derivations thereof, is and shall remain the sole and exclusive property of
the disclosing Party and subject to the restrictions provided for herein.
Neither Party shall disclose any Confidential Information of the other Party
other than to those of its directors, officers, Affiliates, employees,
licensors, independent contractors, assignees, agents, potential or actual
investors, licensees, sublicensees, or acquirers, and external advisors directly
concerned with performance under this Agreement, on a strictly applied “need to
know” basis; provided, however, that such directors, officers, Affiliates,
employees, licensors, independent contractors, assignees, agents, potential or
actual investors, licensees, sublicensees, or acquirers, and external advisors
are subject to confidentiality and non-use obligations at least as stringent as
the confidentiality and non-use obligations provided for in this ARTICLE 8.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8.3 Authorized Disclosure. Notwithstanding Section 8.1 and Section 8.2, each
Party may disclose Confidential Information of other Party:

(a) in its publicly-filed financial statements or other public statements
pursuant to Applicable Laws, regulations, and stock exchange rules or otherwise
disclosed pursuant to Applicable Law; provided, that (i) the terms of this
Agreement shall be redacted to the greatest extent reasonably possible, and
(ii) such Party shall provide the other Party with a copy of the proposed text
of such statements or disclosure (including without limitation any exhibits
containing this Agreement) [***] in advance of the scheduled release or
publication thereof to afford such other Party a reasonable opportunity to
review and comment upon the proposed text (including without limitation redacted
versions of this Agreement);

(b) to the extent it is required to be disclosed in response to a valid order by
a court or other governmental body and provided that such Party provides the
other Party with prompt notice of such requirement so that such other Party may
seek a protective order or other appropriate remedy, then such Party may furnish
only that portion of the Confidential Information which such Party is legally
compelled to disclose;

(c) to the extent it is required to be disclosed in connection with any legal or
regulatory requirements or obligations, including without limitation SEC filings
or Regulatory Filings, provided that the Party shall offer reasonable
cooperation in an attempt, as may be permitted and appropriate, to redact or
seek confidential treatment of Confidential Information;

(d) to Regulatory Authorities to facilitate the issuance of Regulatory Approvals
for a Product; provided that reasonable measures shall be taken to assure
confidential treatment of such Confidential Information;

(e) to the extent such disclosure is reasonably necessary in filing or
prosecuting Patent applications, copyright and trademark applications, or
prosecuting or defending litigation; and/or

(f) to Third Parties in connection with such Party’s efforts to secure financing
or enter into strategic partnerships, provided such information is disclosed
only on a “need to know” basis and under confidentiality provisions at least as
stringent as those set forth in this ARTICLE 8.

8.4 Irreparable Injury. The Parties acknowledge that either Party’s breach of
this ARTICLE 8 would cause the other Party irreparable injury for which it would
not have an adequate remedy at law. In the event of a breach, the nonbreaching
Party may seek injunctive relief, whether preliminary or permanent, in addition
to any other remedies it may have at law or in equity, without necessity of
posting a bond.

8.5 Third Parties. Epirus will undertake that it’s Affiliates, Permitted
Sublicensees, licensees, advisors, consultants, employees, representatives and
other third parties it cooperates with in relation to the Asset, will be obliged
not to disclose the Confidential Information in any manner.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification by Epirus. Epirus shall indemnify, defend and hold Bioceros
and its Affiliates, agents, employees, officers, and directors (the “Bioceros
Indemnitees”) harmless from and against any and all liability, damage, loss,
cost, or expense (including without limitation reasonable attorneys’ fees)
arising out of Third Party claims or suits related to: (a) breach by Epirus, its
licensees, permitted licensees and subcontractors of any of its representations,
warranties, or covenants under this Agreement; (b) the [***] recklessness or
willful misconduct of Epirus, its licensees, permitted licensees and
subcontractors or its Affiliates, and its or their directors, officers, agents,
employees, or consultants; (c) death, bodily injury or property damage resulting
from the Development, Manufacture or Commercialization of Products by Epirus,
its Affiliates or its sublicensees (d) resulting from Products brought on the
market (for clinical trial purposes, commercial purposes or otherwise) by
Epirus, its licensees, permitted licensees and subcontractors, and its
Affiliates, including but not limited to claims alleging that the Asset (or the
sequences used for such Asset) infringe intellectual property rights of Third
Parties); and (e) the failure to comply with Applicable Law by Epirus, its
licensees, permitted licensees and subcontractors or its Affiliates, and its or
their directors, officers, agents, employees, or consultants; provided, however,
that Epirus’ obligations pursuant to this Section 9.1 shall not apply to the
extent such claims or suits result from (i) any claim or suit by a Third Party
that use or exploitation of the Asset as delivered to Epirus infringe
intellectual property rights of such Third Party [***] any such claim or suit
that is a [***], or (ii) the negligence or willful misconduct of any of the
Bioceros Indemnitees, or (iii) breach by Bioceros of its representations,
warranties, or covenants set forth in this Agreement.

9.2 Indemnification by Bioceros. Bioceros shall indemnify, defend, and hold
Epirus and its Affiliates, sublicensees, agents, employees, officers, and
directors (the “Epirus Indemnitees”) harmless from and against any and all
liability, damage, loss, cost, or expense (including without limitation
reasonable attorneys’ fees) arising out of Third Party claims or suits related
to: (a) breach by Bioceros of any of its representations, warranties, or
covenants under this Agreement; (b) the [***] recklessness or willful misconduct
of Bioceros or its Affiliates, and its or their directors, officers, agents,
employees, or consultants; and (c) the failure to comply with Applicable Law by
Bioceros or its Affiliates, and its or their directors, officers, agents,
employees, or consultants; provided, however, that Bioceros’ obligations
pursuant to this Section 9.2 will not apply to the extent such claims or suits
result from the negligence or willful misconduct of any of the Epirus
Indemnitees or breach by Epirus of its representations, warranties, or covenants
set forth in this Agreement.

9.3 Procedure. As a condition to a Party’s right to receive indemnification
under Section 9.1 or Section 9.2, it shall: (a) promptly deliver notice in
writing (a “Claim Notice”) to the other Party as soon as it becomes aware of a
claim or suit for which indemnification may be sought pursuant to Section 9.1 or
Section 9.2 (provided that the failure to give a Claim Notice promptly shall not
prejudice the rights of an indemnified Party except to the extent that the
failure to give prompt notice materially adversely affects the ability of the
indemnifying Party to defend the claim or suit); (b) cooperate with the
indemnifying Party in the defense of such claim or suit, at the expense of the
indemnifying Party; and (c) if the indemnifying Party confirms in writing to the
indemnified Party its intention to defend such claim or suit within [***] after

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

receipt of the Claim Notice, permit the indemnifying Party to control the
defense of such claim or suit, including without limitation the right to select
defense counsel; provided that, if the indemnifying Party fails to (i) provide
such confirmation in writing within such [***] period, or (ii) after providing
such confirmation, diligently and reasonably defend such suit or claim at any
time, the indemnifying Party’s right to defend the claim or suit shall terminate
immediately in the case of (i) and otherwise upon [***] written notice by the
indemnified Party to the indemnifying Party, and the indemnified Party may
assume the defense of such claim or suit at the sole expense of the indemnifying
Party but may not settle or compromise such claim or suit without the consent of
the indemnifying Party, not to be unreasonably withheld or delayed. In no event,
however, may the indemnifying Party compromise or settle any claim or suit in a
manner which admits fault or negligence on the part of any indemnified Party or
that otherwise materially affects such indemnified Party’s rights under this
Agreement or requires any payment by an indemnified Party without the prior
written consent of such indemnified Party. Except as expressly provided above,
the indemnifying Party will have no liability under this ARTICLE 9 with respect
to claims or suits settled or compromised without its prior written consent.

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1 General. Each Party hereby represents and warrants to the other that:

(a) it is duly organized and validly existing under the Applicable Law of the
jurisdiction of its incorporation, and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof;

(b) it is qualified to do business and is in good standing in each jurisdiction
in which it conducts business;

(c) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the Person executing this Agreement on its behalf
has been duly authorized to do so by all requisite corporate action; and

(d) this Agreement is legally binding upon it and enforceable in accordance with
its terms and the execution, delivery and performance of this Agreement by it
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
material Applicable Law.

10.2 Bioceros Representations and Warranties. Bioceros hereby represents and
warrants to Epirus that:

(a) as of the Effective Date, Bioceros has the right and authority to grant the
rights, options and licenses granted to Epirus as set forth in this Agreement;

(b) Bioceros is the sole owner of the [***], and no other Person has any valid
claim of ownership with respect to the Asset;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) the Asset shall be delivered to Epirus free and clear of any and all liens,
encumbrances and/or security interests; and

(d) Bioceros has not granted any right, license or interest to or in the
Licensed Technology or the Asset, or any portion thereof, inconsistent with the
rights, options and licenses granted to Epirus herein.

10.3 Bioceros Covenant. Bioceros covenants that it will not, during the Term,
undertake any obligation, or grant any right, license, interest or lien, that
conflicts with its obligations, or the rights, options and licenses granted to
Epirus, under this Agreement, or impairs the rights, options and licenses
granted by Bioceros to Epirus under this Agreement.

10.4 Disclaimer. EXCEPT AS PROVIDED IN THIS ARTICLE 10, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
WITH RESPECT TO THE ASSET OR ANY DERIVATIVE OR MODIFICATION THEREOF, AND EACH
PARTY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES OR CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. THIS SECTION 10.3 SHALL
NOT BE CONSTRUED TO LIMIT EITHER PARTY’S OBLIGATIONS UNDER ARTICLE 9.

ARTICLE 11

LIMITATION OF LIABILITY

11.1 EXCEPT FOR ANY LIABILITY THAT IS THE CONSEQUENCE OF WILLFUL MISCONDUCT OF A
PARTY, OR A BREACH OF ARTICLE 8, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES
(INCLUDING LOST OR ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME),
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY ARISING OUT OF THIS AGREEMENT,
WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED HEREIN. THIS ARTICLE 11 SHALL
NOT BE CONSTRUED TO LIMIT EITHER PARTY’S OBLIGATIONS UNDER ARTICLE 9.

ARTICLE 12

TERM AND TERMINATION

12.1 Term. The term of this Agreement shall commence on the Effective Date and
continue in full force and effect, on a Product-by-Product basis, until
expiration of all payment obligations under this Agreement, unless earlier
terminated pursuant to Section 12.2 (the “Term”).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

12.2 Termination.

(a) For Epirus’ Convenience. Any provision herein notwithstanding, Epirus shall
have the right to terminate this Agreement, for any reason or for no reason, at
any time after making the payment set forth in Section 4.1, by giving Bioceros
sixty (60) days’ written notice of such termination.

(b) For Material Breach. If either Party shall at any time breach any material
term, condition or agreement herein, and shall fail to have initiated and
actively pursued remedy of any such default or breach within thirty (30) days if
such default or breach consists of an overdue payment) after receipt of written
notice thereof by the other Party, the non-breaching Party may, at its option
and without prejudice to any other rights conferred on it by this Agreement and
in addition to any other remedies available to it by law or in equity, terminate
this Agreement upon written notice to the other Party. In the event that any
payment by Epirus is not paid by the due date thereof, Epirus shall be deemed in
default without any further notice and such breach shall be deemed not eligible
for remedy.

(c) Upon Insolvency. To the extent permitted under Applicable Law, either Party
may terminate this Agreement immediately and without notice to the other Party
if, at any time, the other Party (a) files in any court or agency pursuant to
any statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of such other Party or of its assets, (b) proposes a
written agreement of composition or extension of its debts, (c) is served with
an involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within forty-five (45) days after the filing
thereof, (d) proposes or is a party to any dissolution or liquidation, or
(e) makes an assignment for the benefit of its creditors.

(d) With Mutual Consent. The Parties may at any time terminate this Agreement by
mutual written consent.

(e) By Bioceros for Challenge of Patents or Patent Applications Included in the
Bioceros [***] or Bioceros Foreground. Bioceros may terminate this Agreement
immediately and without notice in the event that Epirus challenges (by invoking
invalidity or in any other way) one or more Patents included in the Bioceros
[***] or the Bioceros Foreground.

12.3 Effect of Termination/Expiration.

(a) Rights and Obligations Upon Termination. Upon expiration of this Agreement
or termination by Epirus pursuant to Section 12.2(b) or Section 12.2(c), (i) all
rights and licenses under the Licensed Technology granted by Bioceros to Epirus
as of the effective date of such expiration or termination (including without
limitation, any licenses granted pursuant to any Options exercised by Epirus),
shall survive such termination and become perpetual, fully paid-up and
irrevocable; and (ii) Epirus may retain any materials (including, without
limitation, the Asset), and any and all improvements, derivatives or
modifications thereof provided to Epirus by Bioceros pursuant to this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) In the event of termination of this Agreement by Epirus pursuant to
Section 12.2(a), by Bioceros pursuant to Section 12.2(b), Section 12.2(c) or
Section 12.2(e), or by both Parties pursuant to Section 12.2(d): (i) Section 2.1
shall terminate and all rights and licenses in the Licensed Technology shall
revert to Bioceros; (ii) Bioceros shall have the right to retain all amounts
correctly paid hereunder; (iii) Epirus shall return to Bioceros any materials
(including, without limitation, the Asset), and any and all improvements,
derivatives or modifications thereof provided to Epirus by Bioceros pursuant to
this Agreement; and (iv) each Party shall return to the other Party and cease
using all Confidential Information of the other Party, provided that counsel of
each Party may retain one (1) copy of such Confidential Information for ensuring
compliance with ARTICLE 8. For the avoidance of doubt, in the event of
termination of this Agreement by Epirus, the license granted by Bioceros to
Epirus cease to have effect as from the effective date of termination of this
Agreement.

(c) Remaining Inventories. Upon expiration or termination of this Agreement for
any reason, Epirus and its Affiliates and sublicensees shall be entitled to sell
all Product remaining in its and their inventory, provided that Epirus shall pay
to Bioceros any royalties owed under Section 4.4 for such sales as if they had
occurred during the Term, and provided further that such sales of remaining
inventory shall cease no later than the date that is [***] after the effective
date of such expiration or termination.

(d) Accrued Rights. Expiration or termination of this Agreement for any reason
shall not (i) release any Party from any obligation that has accrued prior to
the effective date of such expiration or termination (including without
limitation the obligation to pay amounts accrued and due under this Agreement
prior to the effective date of such expiration or termination but that are
unpaid or become payable thereafter (including without limitation any payments
then accrued because the event has occurred but the payment is not yet due));
(ii) preclude any Party from claiming any other damages, compensation, or relief
that it may be entitled to upon such expiration or termination; or
(iii) terminate any right to obtain performance of any obligation provided for
in this Agreement that shall survive expiration or termination.

(e) Survival. ARTICLE 1, ARTICLE 4 (to the extent payments thereunder are
accrued but remain unpaid at expiration or termination of the Agreement),
ARTICLE 8 (for the period set forth in Section 8.1), ARTICLE 9, ARTICLE 11,
ARTICLE 13 and ARTICLE 14, and Sections 2.3, 7.1, 7.2, 7.3, 10.4 and 12.3 (as
applicable), shall survive the expiration and any termination of this Agreement.
Except as otherwise provided in this Section 12.3, all other provisions of this
Agreement shall terminate upon the expiration or termination of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ARTICLE 13

DISPUTE RESOLUTION

13.1 Exclusive Dispute Resolution Mechanism. In the event that the Parties
cannot reach agreement on a matter arising out of or in connection with this
Agreement and any other agreement entered into in connection herewith (including
without limitation matters relating to any Party’s rights and/or obligations
hereunder and/or regarding the construction, interpretation, and enforceability
of such agreements), the procedures set forth in this ARTICLE 13 shall be the
exclusive mechanism for resolving any dispute, controversy, or claim in
connection with this Agreement, the construction hereof, or the rights, duties
or liabilities of either Party under this Agreement (collectively, “Disputes”)
between the Parties that may arise from time to time that cannot be resolved
through good faith negotiation between the Parties, except as set forth in
Section 13.4 and/or Section 13.5.

13.2 Resolution by Executive Officers. Except as otherwise provided in this
Agreement, in the event of any Dispute, the Parties shall first attempt in good
faith to resolve such Dispute by negotiation and consultation between
themselves. In the event that such Dispute is not resolved on an informal basis
within [***] after one Party provides notice to the other Party of such Dispute,
either Party may, by written notice to the other Party, refer such Dispute to
the other Party for attempted resolution by good faith negotiation within [***]
after such notice is received. Such Disputes shall be referred to an executive
officer of each Party for attempted resolution. In the event that any Dispute is
not resolved under the foregoing provisions, each Party may, at its sole
discretion, seek resolution of such Dispute in accordance with Section 13.3, as
applicable.

13.3 Arbitration.

(a) Except as set forth in Section 13.4 and/or Section 13.5, any Dispute that is
not resolved pursuant to Section 13.2 shall be exclusively and finally resolved
by binding arbitration pursuant to this Section 13.3.

(b) Any such arbitration shall be conducted in London, England, unless otherwise
agreed to by the Parties in writing. Each and any arbitration shall be
administered by the International Chamber of Commerce (the “ICC”), and shall be
conducted in accordance with the ICC Arbitration Rules in force at the time when
the arbitration is initiated (the “Rules”), as such Rules may be modified by
this Section 13.3 or by agreement of the Parties. The arbitrator(s) shall, in
rendering any decision under this Section 13.3, apply the laws of the
jurisdiction that govern this Agreement pursuant to Section 14.8.

(c) Within [***] after receipt of an arbitration notice from a Party, each Party
shall select [***] and the [***] shall select [***] with [***] to constitute a
panel of [***] arbitrators to conduct the arbitration in accordance with the
Rules. In the event that only one of the Parties selects an arbitrator within
such [***], then such arbitrator shall be [***] or any and all [***]. Each and
every arbitrator of the arbitration panel conducting the arbitration must and
shall agree to render an opinion within [***] after the final hearing before the
panel.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) The decision or award of the arbitrator(s) shall be final, binding, and
incontestable and may be used as a basis for judgment thereon in any
jurisdiction. The arbitrator(s) shall, upon the request of any Party, issue a
written opinion of the findings of fact and conclusions of law and shall deliver
a copy to each of the Parties. Each Party shall bear its own costs and
attorney’s fees, and the Parties shall equally bear the fees, costs, and
expenses of the arbitrator(s) and the arbitration proceedings; provided,
however, that the arbitrator(s) may exercise discretion to award costs,
including without limitation attorney’s fees, to the prevailing Party. Without
limiting any other remedies that may be available under Applicable Laws, the
arbitrator(s) shall have no authority to award provisional remedies of any
nature whatsoever, or special, indirect, incidental, punitive, consequential, or
any other similar form of damages (including without limitation damages
resulting from loss of use, loss of profits, interruption or loss of business,
or other economic loss).

13.4 Preliminary Injunctions. Notwithstanding anything in this Agreement to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction as provided in Section 14.8
in order to prevent immediate and irreparable injury, loss, or damage on a
provisional basis, pending the decision of the arbitrator(s) on the ultimate
merits of any Dispute.

13.5 Patent Disputes. Notwithstanding anything in this Agreement to the
contrary, any and all issues regarding the scope, construction, validity, and
enforceability of any Patent or Patent Application in a country within the
Territory shall be determined in a court or other governmental authority of
competent jurisdiction under the applicable patent laws of such country, as
provided in Section 14.8.

13.6 Confidentiality. All proceedings and decisions of the arbitrator(s) shall
be deemed to be Confidential Information of each of the Parties, and shall be
subject to ARTICLE 8.

ARTICLE 14

GENERAL PROVISIONS

14.1 Entire Agreement of the Parties; Amendments. This Agreement, together with
the exhibits, constitutes and contains the entire understanding and agreement of
the Parties respecting the subject matter hereof and cancels and supersedes any
and all prior and contemporaneous negotiations, correspondence, understandings
and agreements between the Parties, whether oral or written, regarding such
subject matter, including without limitation the Term Sheet. No waiver,
modification, amendment or alteration of any provision of this Agreement will be
valid or effective unless made in writing and signed by each of the Parties;
provided that any waiver, modification, amendment or alteration of Section 14.6
shall be valid and effective only by the procedure set forth in Section 14.6.

14.2 Further Actions. Each Party agrees to execute, acknowledge, and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the express provisions of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

14.3 Assignments. Neither this Agreement nor any interest hereunder may be
assigned, nor any other obligation delegated, by a Party without the prior
written consent of the other Party; provided, however, that a Party shall have
the right to assign this Agreement in its entirety without consent of the other
Party to an Affiliate of the assigning Party or to any successor in interest to
the assigning Party by operation of law, merger, consolidation, or other
business reorganization or the sale of all or substantially all of its assets
relating to the subject matter of this Agreement in a manner such that the
assigning Party will remain liable and responsible for the performance and
observance of all of its duties and obligations hereunder. This Agreement shall
be binding upon successors and permitted assigns of the Parties. Any assignment
not in accordance with this Section 14.3 will be null and void.

14.4 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates or may
exercise some or all of its rights under this Agreement through Affiliates,
provided, however, that each Party shall remain responsible and be guarantor of
the performance by its Affiliates and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance. In
particular and without limitation, each Party shall ensure that all Affiliates
of a Party that receive Confidential Information of the other Party pursuant to
this Agreement shall be governed and bound by all obligations set forth in
ARTICLE 8. Each Party will prohibit all of its Affiliates from taking any action
that such Party is prohibited from taking under this Agreement as if such
Affiliates were parties to this Agreement.

14.5 Relationship of the Parties. The Parties shall perform their obligations
under this Agreement as independent contractors and nothing in this Agreement is
intended or will be deemed to constitute a partnership, agency or
employer-employee relationship between the Parties. Neither Party will have any
right, power or authority to assume, create, or incur any expense, liability, or
obligation, express or implied, on behalf of the other.

14.6 Notices. Any notice, request, delivery, approval or consent required or
permitted to be given under this Agreement will be in writing and will be deemed
to have been sufficiently given if delivered in person, transmitted by facsimile
(receipt verified) or by express courier service (signature required) or [***]
after it was sent by registered letter, return receipt requested (or its
equivalent); provided that no postal strike or other disruption is then in
effect or comes into effect within [***] after such mailing, to the Party to
which it is directed at its address or facsimile number shown below or such
other address or facsimile number as such Party will have last given by notice
to the other Party.

 

If to Bioceros, addressed to:    Bioceros Holding B.V.    Yalelaan 46    3584 CM
UTRECHT    The Netherlands    Attn: [***]    Fax: [***]    Email: [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

If to Epirus, addressed to:    Epirus Biopharmaceuticals, Inc.    699 Boylston
Street    Boston MA 02166    UNITED STATES OF AMERICA    Attn: [***]    Tel:
[***]    Email: [***]

14.7 Compliance with Applicable Law. Each Party shall comply with all Applicable
Law in connection with its activities pursuant to this Agreement.

14.8 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of England and Wales, without regard to its
or any other jurisdiction’s choice of law rules.

14.9 Rights in Bankruptcy. The Parties acknowledge and agree that this Agreement
constitutes a license of rights to “intellectual property” as that term is
defined in Section 101(35A) of Title 11, United States Code (the “Bankruptcy
Code”) and is therefore governed by Section 365(n) of the Bankruptcy Code or any
substantially equivalent provisions under Applicable Law in any other relevant
jurisdiction in the Territory. The Parties shall retain and may fully exercise
all of their respective rights and elections under the Bankruptcy Code or any
substantially equivalent provisions under Applicable Law in any other relevant
jurisdiction in the Territory. Notwithstanding anything to the contrary, if a
Chapter 11 petition, or a similar petition under Applicable Law in any other
relevant jurisdiction in the Territory, is filed by or against Bioceros,
Bioceros shall seek approval of the bankruptcy court to assume this Agreement
pursuant to 11 U.S.C. § 363 or any substantially equivalent provisions under
Applicable Law in any other relevant jurisdiction in the Territory.

14.10 Captions. The captions to this Agreement are for convenience only, and are
to be of no force or effect in construing or interpreting any of the provisions
of this Agreement.

14.11 Waiver. A waiver by a Party of any of the terms and conditions of this
Agreement in any instance will not be deemed or construed to be a waiver of such
term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations, and agreements contained in this
Agreement will be cumulative and none of them will be in limitation of any other
remedy, right, undertaking, obligation, or agreement of either Party.

14.12 Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Applicable Law,
but, if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision will be ineffective but only to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or of this Agreement. The Parties will make a good faith effort to
replace the invalid or unenforceable provision with a valid one which in its
economic effect is most consistent with the invalid or unenforceable provision.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

14.13 Headings. The headings to Articles and Sections in this Agreement are
merely guides to assist in locating the Articles and Sections hereof and shall
not affect the interpretation of those Articles and Sections.

14.14 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond such Party’s
reasonable control, including acts of God, fires, earthquakes, acts of war,
terrorism, or civil unrest (“Force Majeure”); provided, however, that the Party
so affected shall use commercially reasonable and diligent efforts to avoid or
remove such causes of non-performances, and shall continue performance hereunder
with reasonable dispatch wherever such causes are removed. Each Party shall
provide the other Party with prompt written notice of any delay or failure to
perform that occurs by reason of Force Majeure. The Parties shall mutually seek
a resolution of the delay or the failure to perform in good faith. If any Force
Majeure delays or prevents the performance of the obligations of either Party
for a continuous period in excess of [***], the Party not so affected shall then
be entitled to give notice to the affected Party to terminate this Agreement,
specifying the date (which shall not be less than [***] days after the date on
which the notice is given) on which termination will take effect.

14.15 Counterparts; Electronic Delivery. This Agreement may be executed
simultaneously in two or more counterparts, either one of which need not contain
the signature of more than one Party but all such counterparts taken together
shall constitute one and the same agreement. Signatures to this Agreement
transmitted by facsimile, by email in “portable document format” (“.pdf”), or by
any other electronic means intended to preserve the original graphic and
pictorial appearance of this Agreement shall have the same effect as physical
delivery of the paper document bearing original signature.

[Signature Page Follows]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.

 

EPIRUS BIOPHARMACEUTICALS, INC.     BIOCEROS B.V. By:  

/s/ Amit Munshi

    By:  

/s/ Bram Bout

Name:   Amit Munshi     Name:   Bram Bout Title:   CEO     Title:   CEO By:  

 

    By:  

/s/ Remco Brandt

Name:       Name:   Remco Brandt Title:       Title:   COO

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.